Citation Nr: 0120272	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  94-37 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Validity of a loan guaranty indebtedness.

2.  Waiver of recovery of the loan guaranty indebtedness.


REPRESENTATION

Appellant represented by:	William A. Wilson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from February 1967 to February 
1970, and from November 1974 to January 1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 1994 by the 
Committee on Waivers and Compromises (Committee) at the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO).  In the decision, the Committee concluded that 
there was no fraud, misrepresentation, or bad faith involved 
in the creation of the loan guaranty indebtedness in the 
amount of $20,511.85 plus interest, but that a waiver of 
recovery was not warranted because collection would not be 
against equity and good conscience or create an undue 
financial hardship.  

A hearing was held at the RO before the undersigned Member of 
the Board in January 1997.  At that time the veteran 
clarified that he was also appealing the validity of the 
debt.  The Board remanded the case for additional evidentiary 
and procedural development in April 1997 and February 2000.  
The case is now ready for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issues on appeal has been obtained, and the VA has satisfied 
the duty to notify the veteran of the information and 
evidence necessary to substantiate his claims.

2.  In December 1991, the veteran and his wife obtained a 
loan, guaranteed by the VA, in the amount of $65,057 for the 
purchase of a house. 



3.  A loan guaranty indebtedness was created when the 
mortgage that the appellant and his wife had taken out went 
into default and was foreclosed upon in May 1993. 

4.  As of the date of the foreclosure auction, the amount 
owed was $70,298.85.

5.  At the foreclosure auction in May 1993, the house sold 
for $49,787, resulting in a loss on disposition of property 
that served as security for the VA guaranteed loan in the 
amount of $20,511.85.

6.  Recovery of $20,511.85 plus interest from the appellant 
would not cause hardship or otherwise be against equity and 
good conscience.


CONCLUSIONS OF LAW

1.  The loan guaranty indebtedness was validly established 
and has been correctly calculated in the amount of $20,511.85 
plus interest.  38 U.S.C.A. § 3732 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 36.4301, 36.4320, 36.4321, 36.4322, 36.4323 
(2000).  

2.  A waiver of recovery of the loan guaranty indebtedness is 
not warranted.  38 U.S.C.A. § 5302(b) (West 1991 & Supp. 
2000); 38 C.F.R. §§ 1.964, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  VCAA, § 3(a), 114 Stat. 
2096, 2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A). 

In this case, even though the RO did not have the benefit of 
the explicit provisions of the new Act, the VA's duties have 
been fulfilled.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his challenge to the validity of the debt and 
his claim for a waiver.  The Board concludes the discussions 
in the statement of the case (SOC), supplemental statements 
of the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The RO also supplied the veteran with the 
applicable regulations in the SOC and SSOCs.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The RO has obtained the veteran's loan guaranty 
folder.  In addition, the veteran has been afforded a 
personal hearing at the RO before a Member of the Board.  The 
supplemental statement of the case also shows that the RO 
considered the veteran's contention that the debt was not 
validly created, but rejected that conclusion.  The Board 
notes that the RO contacted the VA regional counsel and 
obtained an opinion regarding the validity of the debt.

The veteran has not referenced any unobtained evidence that 
might substantiate his claims or that might be pertinent to 
the bases of the denial of the claims.  The Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claims.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  Moreover, since all 
relevant evidence ahs been obtained, the requirement that VA 
advise claimant of the respective responsibilities of VA and 
the claimant to obtain evidence is moot.  In the 
circumstances of this case, a remand to have the RO apply the 
new act would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending of 
the VA's resources is not warranted.  Taking these factors 
into consideration, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

The appellant contends that the RO made a mistake by not 
granting a waiver of recovery of the loan guaranty 
indebtedness.  He maintains that he was not at fault in the 
creation of the indebtedness as it resulted from the fact 
that his wife had become disabled and could not work.  He 
also reports that his son took his ATM card and cleaned out 
his bank account.  He further disputes the validity of the 
debt.  He asserts that he does not owe the debt because the 
VA later sold the property for more than the amount that he 
owed.

The Board has reviewed the full history of this matter based 
on the evidence contained in the veteran's claims file and 
his loan guaranty file.  In December 1991, the veteran and 
his wife obtained the loan, guaranteed by the VA, in the 
amount of $65,057 for the purchase of a house.  The loan was 
disbursed that same month.  

The loan installment payments were $599 per month.  The 
veteran's wife submitted a check for $600 in February 1992.  
In March 1992, she submitted another check, but it was 
returned for insufficient funds.  A letter from the RO to the 
veteran dated in May 1992 reflects that the veteran was 
requested to submit $1,844.92 to bring the loan payments 
current.  In June 1992, the veteran's wife submitted a check 
for $680, but it too was returned for insufficient funds.  
Later in June, the veteran's wife submitted another check in 
the amount of $800, but that check was also returned for 
insufficient funds.  A letter from the RO dated in July 1992 
reflects that the loan had been in continuous default since 
April 1, 1992, and that if $2,290.84 was not received by July 
17, 1992, then the loan would be referred for foreclosure.  
It was suggested that the veteran consider selling the house.  
The veteran subsequently submitted a check to the RO in the 
amount of $3,200.41, which he had received from his insurance 
company as payment for storm damage.  This amount was applied 
to the overdue mortgage payments.  

A letter from the RO to the veteran dated in February 1993 
reflects that the RO again warned that the loan was in 
default and would immediately be referred for foreclosure if 
payment was not received by February 10, 1993.  The veteran 
and his wife did not respond, and the case was subsequently 
referred for foreclosure.  

An indebtedness worksheet dated in March 1993 reflects the 
total debt as of the scheduled foreclosure dated in May 1993 
was estimated to be $69,858.85.  Foreclosure expenses were 
estimated to be $440, resulting in a total indebtedness of 
$70,299.  The estimated value of the property to the VA, 
after estimated costs of selling, was $49,787.  This was 
calculated by taking the latest reasonable value of the house 
"as repaired" and subtracting estimated VA expenses for 
selling the house of $8,213.   

A trustee conducted a public auction on May 4, 1993.  The VA 
entered a bid in the amount of the $49,787 in the foreclosure 
sale.  This was the highest bid.  Thus, the house sold at the 
foreclosure sale for less than was owed on the loan, leaving 
a substantial deficiency with respect to the balance owed on 
the mortgage.  A loan guaranty indebtedness was created in 
the amount of $20,511.85 in accordance with the terms of the 
guaranty.  According to a letter from the RO dated in June 
1998, the calculation of the amount of the indebtedness is as 
follows:  

1.  Principal loan balance at foreclosure				
	$64,877.38
2.  Unpaid accrued interest to date of foreclosure			$  
4,745.30
3.  Liquidation expenses							$     
440.00
4.  Late charges								$     
236.17
5.  Credits (escrow balance or miscellaneous)				$         
0.00
6.  Total indebtedness as of foreclosure sale			
	$70,298.85
7.  Net value of property (proceeds of foreclosure sale)	
		$49,787.00
8.  Net indebtedness							
	$20,511.85

The Board notes that the record reflects that subsequent to 
the foreclosure sale, the VA had multiple repairs performed 
on the property.  Documents contained in the file reflect an 
expenditure of $106 in July 1993 for bathroom plumbing 
repairs; an expenditure of $175 in August 1993 for a property 
systems inspection; an expenditure of $492 in September 1993 
to replace plumbing, and kitchen and garage light fixtures; 
an expenditure of $2,330 in September 1993 for repainting and 
miscellaneous repairs; and an expenditure of $1,519 in 
September 1993 for carpeting.   

In October 1993, the VA contracted to resell the property for 
$80,640.  However, a letter from the RO dated in December 
1993 reflects that the potential purchasers did not pass a 
credit check.  In March 1994, the VA sold the property to 
another purchaser for $71,005.  The VA paid a sales 
commission in the amount of $2,840, resulting in sales 
proceeds in the amount of $68,165.  

The veteran testified at a hearing held at the RO before the 
undersigned Member of the Board in January 1997.  He 
testified that he believed that he did not owe the VA money, 
and that he thought that the VA owed him money because the VA 
was able to sell the property for more than he owed on the VA 
loan.  Transcript (T.) at p. 4.  He further stated that he 
felt that under the circumstances of this case a waiver of 
the indebtedness was warranted.  T. at p. 12.

Analysis

The VA provides housing assistance by guaranteeing home loans 
made to veterans by private lenders.  See generally 
38 U.S.C.A. §§ 3702-3714 (West 1991 & Supp. 2000); 38 C.F.R. 
Part 36 (2000).  The law and regulations authorize a waiver 
of loan guaranty indebtedness from an appellant where both of 
the following factors are found to exist: (1) After default, 
there was a loss of the property which constituted security 
for the loan, and (2) collection of the indebtedness would be 
against equity and good conscience. 38 U.S.C.A. § 5302(b); 38 
C.F.R. § 1.964(a).  Also see Kaplan v. Brown, 9 Vet. App. 116 
(1996).

The validity of the debt is implicit in the issue of waiver 
of recovery of the debt. This is because a grant or denial of 
a waiver presupposes the propriety of the creation of the 
indebtedness in the first instance.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  A debtor may dispute the 
amount or existence of a debt, which is a right that may be 
exercised separately from a request for waiver or at the same 
time.  See 38 C.F.R. § 1.911(c)(1) (2000); see also 
VAOPGCPREC 6-98.  

The Board finds that the loan guaranty debt was properly 
created.  The total indebtedness with respect to a defaulted 
loan is based not only on the total of the unpaid principal 
of the loan, but also on accrued interest on the loan at the 
time of the foreclosure sale and such reasonably necessary 
and proper charges associated with the liquidation of the 
loan, including advances for taxes, insurance and maintenance 
or repair of the real property securing the loan.  38 
U.S.C.A. § 3732(c)(1)(D).  

Regarding the veteran's contention that he does not owe the 
debt because the house was later sold for more money that was 
owed on the loan, the Board notes that the amount of the 
indebtedness was fixed as of the date of the May 1993 
foreclosure sale.  The amount of the loan guaranty 
indebtedness is calculated by taking the amount owed on the 
loan plus expenses associated with the foreclosure 
($70,298.85) and subtracting the amount of the highest bid at 
the foreclosure sale ($49,787).  The veteran contends, 
however, that the amount should instead be calculated by 
subtracting a higher amount that the VA later obtained in a 
subsequent sale of the property which occurred many months 
after the foreclosure sale.  This argument was addressed in a 
legal memorandum from the VA regional counsel in Houston 
Texas, dated in May 1998.  

The regional counsel noted that the house sold at the 
foreclosure auction to the VA, and that:

The loan file seems to indicate that the 
former mortgagors have put forward the 
idea that the debt is in someway 
determined by the eventual sales price on 
a resale to the public.  Under Texas law, 
the amount of any deficiency of a real 
estate mortgage loan is determined at the 
moment of foreclosure.  The foreclosure 
is an auction held at the county 
courthouse and the amount of any 
deficiency is determined by whether or 
not the auction raises enough money to 
liquidate the balance remaining on the 
note.  If the mortgage lien holder is the 
prevailing bidder at the foreclosure, the 
amount of the eventual resale by that 
lien holder is immaterial to determining 
the amount of any deficiency.  The 
eventual sale may take place years later 
and it may occur after renovation of the 
property thus improving its 
marketability.  Had a third party been 
the prevailing bidder at foreclosure, the 
ultimate resale by that third party would 
likewise, play no role in establishing 
the amount of any deficiency.  Once 
again, the amount of any deficiency is 
established at the moment of foreclosure, 
by the amount of the prevailing bid at 
foreclosure applied against the 
outstanding loan balance, including 
allowable costs and charges of 
foreclosure.  

The Board concurs with the opinion from the VA regional 
counsel, and further notes that the same result is required 
by the VA regulations pertaining to the calculation of loan 
guaranty indebtedness.  The term "liquidation sale" means 
any judicial, contractual or statutory disposition of real 
property, under the terms of the loan instruments and 
applicable law, to liquidate a defaulted loan that is secured 
by such property.  38 U.S.C.A. § 3732 (West 1991 & Supp. 
2000); 38 C.F.R. § 36.4301 (2000).  The foreclosure auction 
that was conducted in May 1993 meets this definition as it 
was conducted to liquidate the defaulted loan.  See also 
generally 38 C.F.R. § 36.4320 (Sale of Security), § 36.4321 
(Computation of guaranty claims; subsequent accounting) and 
§ 36.4322 (Computation of indebtedness).  

Thus, the calculated total loan guaranty indebtedness was 
$20,511.85.  Given these facts, the Board finds no plausible 
basis to conclude that the amount of the indebtedness is 
incorrect.  Accordingly, the Board concludes that the loan 
guaranty indebtedness in the above-cited amount was validly 
established and therefore was enforceable against the 
appellant by VA.  38 C.F.R. § 36.4321 (2000) (Computation of 
guaranty claims) and § 36.4323 (Subrogation and indemnity).

In order to determine whether waiver of the indebtedness may 
be granted, it is first necessary to examine the question of 
whether the overpayment was created as a result of fraud, 
misrepresentation, or bad faith on the part of the claimant.  
See Ridings v. Brown, 6 Vet. App. 544, 546 (1994), citing 38 
C.F.R. § 1.965.  A finding that an appellant committed fraud, 
misrepresentation of a material fact, or bad faith in 
connection with his receipt of VA benefits precludes the 
grant of a waiver of recovery of the overpayment.  See 38 
U.S.C.A. § 5302(c); see also Ridings v. Brown, 6 Vet. App. 
544, 546 (1994).  This parallels the "clean hands" doctrine 
familiar in equity cases: only if an appellant is free from 
all taint of fraud in connection with his claim for benefits 
may waiver on account of "equity and good conscience" be 
considered.  See Farless v. Derwinski, 2 Vet. App. 555, 556 
(1992)

The misrepresentation must be more than non-willful or mere 
inadvertence.  See 38 C.F.R. § 1.962(b) (2000).  "Bad faith" 
is defined as "unfair or deceptive dealing by one who seeks 
to gain thereby at another's expense.  A debtor's conduct in 
connection with a debt arising from participation in VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b) (2000); Richards v. 
Brown, 9 Vet. App. 255, 257 (1996).

The evidence does not establish that that there was willful 
failure on the appellant's part to disclose a material fact, 
with intent to obtain the loan guaranty benefits.  Although 
the veteran failed to fulfill his obligations under the 
mortgage, this has not been shown to be due to dishonesty.  
Thus, neither fraud, bad faith, nor misrepresentation has 
been shown on the part of the veteran, and, therefore, 
consideration of a waiver is not precluded pursuant to 38 
U.S.C.A. § 5302 (West 1991).  

In light of this conclusion, the Board may consider whether a 
waiver is warranted.  Recovery of a loan guaranty 
indebtedness may be waived if collection of such indebtedness 
would be against equity and good conscience.  See 38 C.F.R. 
§ 1.964 (2000).  The standard "Equity and Good Conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  See 38 
C.F.R. § 1.965 (2000).  In making this determination, 
consideration will be given to the following elements, which 
are not intended to be all-inclusive:

(1)  Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt.

(2)  Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault.

(3)  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4)  Defeat the purpose.  Whether the 
withholding of benefits or recovery would 
nullify the objective for which the 
benefits were intended.

(5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6)  Changing position to one's 
detriment.  Reliance on Department of 
Veterans Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

The Board finds that the appellant was at least somewhat at 
fault in the creation of the debt.  The veteran and his wife 
repeatedly failed to make payments required under the 
mortgage, and this caused the mortgage to go into default.  
The Board has considered the fact that the appellant's wife 
was disabled and unemployed during this period of time.  The 
Board notes, however, that this was the case even prior to 
the time that the veteran purchased the home.  The veteran 
has also cited an incident in which his son used his ATM card 
to "clean out" his bank account.  The Board finds, however, 
that such an incident would not provide a basis for excusing 
the extended series of failures to make the monthly mortgage 
payments.  

The Board further finds that the fault of the debtor 
outweighs any fault attributable to the VA.  There was fault 
on the part of the appellant in the creation of the loan 
guaranty indebtedness, but there is no evidence in the record 
that there was any fault whatsoever on the part of the VA.  
The Board notes that the appellant has not specified any 
particular failure on the part of the VA to meet its 
obligations under the loan guaranty arrangement, nor has he 
provided any documentation of any such failure. 

The Board also finds that collection of the debt would not 
deprive the appellant of basic necessities.  In a Financial 
Status Report dated in December 1993, the veteran reported 
having a monthly income of $2,209, and expenses of only 
$1,777.81.  The veteran submitted another financial status 
report dated in June 1994 in which he reported that his 
expenses exceeded his income by approximately $100 per month.  
He indicated, however, that his expenses included payments 
totaling over $776 per month on private debts.  His private 
debts do not take priority over his debts to VA, and thus he 
can not base financial hardship upon the fact that he has 
incurred substantial private debt to evade his obligations on 
his government debt.  More recently, the RO sent Financial 
Status Reports to the veteran in July 1998 and again in May 
1999 and requested that he provide information for use in 
connection with his request for a waiver, but he did not 
complete and return the forms.  The United States Court of 
Appeals for Veterans Claims (Court) has stated that "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the 
recovery may not be waived on the basis of hardship.

The Board also finds that recovery of the debt would not 
nullify the objective for which the benefits were intended as 
the home for which the loan was made has already been lost.  
The appellant has reported that he lives in a residence that 
he rents.  Therefore, recovery of the indebtedness would not 
cause loss of the appellant's current home.

The Board finds that the concept of unjust enrichment is not 
applicable in this case.  Also, there is no indication that 
the appellant has changed his position to his detriment based 
on reliance on VA benefits.  That provision is primarily 
applicable in cases where an appellant has incurred a debt 
after having unknowingly received an overpayment of VA 
benefits. 

Finally, as noted above, consideration of the foregoing 
elements are not intended to be all-inclusive.  The Board may 
also consider any other factor that is relevant.  As noted by 
the veteran and his attorney, the record reflects that 
subsequent to the foreclosure sale, at which the VA was the 
winning bidder, the VA resold the property at a substantially 
higher price.  The Board notes, however, that any risk 
associated with the second sale was born by the VA.  If the 
property had sold at a lower price, the VA would have 
sustained a loss.  The VA also took the risk that the 
property might not have sold for an extended period of time.  
In fact, the home did not sell until approximately 10 months.  
The VA is entitled to receive a return on its investment in 
the house during that period of time.  Moreover, the fact 
that the second sale resulted in a higher price resulted in 
part from the fact that the VA had reconditioned the house 
during the interim period of the sale.  In this regard, the 
Board notes that the VA spent substantial sums of money to 
have work performed on the house to ready it for resale.  In 
light of these considerations, namely the risks and expenses 
incurred by the VA, the Board finds that it is appropriate 
that the VA, rather than the veteran, should reap the 
benefits from the second sale of the house.  

Based on consideration of the foregoing factors, the Board 
finds that recovery of the loan guaranty indebtedness from 
the appellant would not cause hardship or otherwise be 
against equity and good conscience.  A waiver of the 
indebtedness would be unduly favorable to the veteran and 
unduly adverse to the Government.  Accordingly, the Board 
concludes that waiver of recovery of the loan guaranty 
indebtedness is not warranted.



ORDER

1.  The loan guaranty indebtedness charged to the appellant 
was validly established.

2.  The claim for waiver of recovery of the loan guaranty 
indebtedness is denied.




		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals



 

